Citation Nr: 1412816	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-36 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction prior to December 30, 2008, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a previously assigned 20 percent rating for diabetes mellitus type II with erectile dysfunction.

On the Veteran's substantive appeal, received at the RO in December 2008, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  However, in a June 2010 communication, the Veteran withdrew this request.  Therefore, the Board finds that the Veteran's request for a hearing before a Veterans Law Judge has been withdrawn.  See 38 C.F.R. § 20.702(e) (2013).

Subsequently, in a September 2010 rating decision, the RO increased the assigned rating for diabetes mellitus type II with erectile dysfunction to 40 percent, effective December 30, 2008.  

In January 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, the Board finds that additional development is needed in this case. 

A review of the entire claims file shows that the Veteran's last examination for his service-connected diabetes mellitus type II was in January 2009, over four years ago.  It was noted at the examination that the Veteran had recently been hospitalized for a hyperglycemia reaction.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new diabetes mellitus examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.  See Allday v. Brown, 7 Vet. App.  517 (1995).

Further, the VA claims folder and electronic Virtual VA file were reviewed and revealed VA treatment records related to the Veteran's service-connected diabetes mellitus type II dating up to January 2012.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records dating since January 2012 from the New Jersey VA Healthcare System.  If no relevant records exist, the claims file should be annotated to reflect such, and the Veteran notified of such.

2.  The Veteran should then be afforded a diabetes examination to determine the current severity of his service-connected diabetes mellitus type II, with erectile dysfunction.  The claims file must be made available 
to the examiner for review in conjunction with the examination.  All indicated tests and studies deemed necessary should be conducted, and the results reported.  

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


